The opinion of the court was delivered, by
Thompson, C. J.
This ease is before us on a writ of error to the Quarter Sessions of Sullivan county, under the provisions of the Act of 16th March 1868, Pamph. L. 46, which provides that “ Upon the hearing and argument of all appeals, before any court of Quarter Sessions, from the order of removal of paupers from one district to another, it shall be lawful for either of the parties to the issue to except to any decision of the court upon any point of evidence or law, which exception shall be noted by the court and filed of record, as in civil cases ; and a writ of error to the Supreme Court may be taken by either party to the judgment of the court with like effect as in civil cases.”
It may be well for the profession to notice this provision, *377for it changes the practice in pauper cases to be brought up for review, materially. Formerly the practice was to bring the whole case up on appeal; the evidence and opinion of the court with the record. Now only such matters of law and fact as are excepted to .on the hearing can come up. The matters of fact mean such, we presume, as are not properly evidence, or if, evidence from which an erroneous conclusion is thought to have been deduced. The case in hand is sufficiently before the court under the act.
The law of the learned court is not excepted to, and we have only to deal with exceptions to certain facts received in evidence and the deductions from them.
The first exception has reference to the evidence and finding of the learned judge of a hiring and performance of service by Anna Sperry, in Benton township, Columbia county, at one Doty’s for a year. The proof was by a brother of Anna, who testified that he visited her while she worked there; that she was strong and capable of doing full work as a house servant; that she worked there one or two years, and that he thinks she worked for wages; that he always understood it so, and that Doty’s family were no relations of hers. It was earnestly contended that this was not a hiring, and the performance of service for a whole year under which a settlement could be gained. It would not be, under the English rule, but we think it was under our more liberal rule. If one who is no relative, and not an object of charity but able to earn wages, is proved to have been employed in the service of another for a year, or any other period of time, the law implies a promise to pay, on the implication of a contract. Certainly this presumption of a contract will stand until rebutted by facts to the contrary. But we are not without authority on the point. In Heidleberg v. Lyon, 5 Whart. 430, Chief Justice Gibson, in treating of the point, said, “ Our law seems to consider service alone as the meritorious cause, and to require that there should have been a contract for it, only as proof that it was valuable, and distinguished in that respect from those feeble and trifling acts whieh are sometimes performed in requital of a gratuitous maintenance;” in other words, to show that the hireling had been a benefit to the township and a producer, and not a pauper from the beginning. “ It is therefore,” he says, “ enough for the purpose that the pauper has been in uninterrupted employment, whether under one contract or any number of contracts.” The proof was certainly to this effect. It is sufficient for a party to an action, primfi facie, to show labor performed to raise an implied assumpsit to pay for it: Swires v. Parsons, 5 W. & S. 357. Cases are not necessary to prove this. The proof was primá facie here sufficient to raise a presumption of hiring and conclusive on the hearing, not being disproved or repelled. Of course, the judgment of the court was not conclusive on Benton township, *378but only on Moreland township, in the contest with Davidson township. This being so, the decree of the court affirming the order of removal from Davidson to Moreland, together with expenses and costs, was altogether proper and right. It will be for the latter to take charge of the pauper until it finds her place of last legal settlement. I will not speculate on what might be the condition of affairs, if it should turn out eventually that she had no residence in Benton or any other township, excepting at her derivative settlement, which it seems was .Davidson township; we leave this until it occurs. One thing we regret to notice in this case, which we ought not to omit, that one at least of the overseers of Moreland township, acted like anything but the good Samaritan, in surreptitiously removing this poor lame woman in the wet and cold from the place of her injury, and in the nighttime, to the house of a very indigent brother, for the evident purpose of getting rid of the maintenance the township owed her until her true place of settlement could be ascertained. It was uncharitable, and I might add, unchristian conduct, to say the least of it.
We have thus noticed all that the exceptions in the case call for notice. We think the case was well and ably decided, and that the law involved follows the decisions so accurately that it left no room for complaint by the plaintiff in error, or for remark by us.
Judgment affirmed.